UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6779



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT W. PETTY,

                                              Defendant - Appellant.



                            No. 01-7079



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT W. PETTY,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
97-107, CA-99-3672-DKC)


Submitted:   October 18, 2001             Decided:   October 25, 2001
Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert W. Petty, Appellant Pro Se.     Stephen Matthew Schenning,
United States Attorney, Baltimore, Maryland; Hollis Raphael
Weisman, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert W. Petty seeks to appeal from the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001), and denying his motions for discovery and for prepa-

ration of a transcript at government expense. We have reviewed the

record and the district court’s opinion and orders and find no

reversible error.   Accordingly, while we grant Petty’s motion to

file an oversized application for a certificate of appealability,

we deny his motion for a certificate of appealability and dismiss

the appeals on the reasoning of the district court.   United States

v. Petty, Nos. CR-97-107; CA-99-3672-DKC (D. Md. filed Apr. 16,

2001 & entered May 2, 2001; June 15, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3